
	

115 HRES 446 RH: Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to the removal of former Federal Bureau of Investigation Director James Comey.
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 82
		115th CONGRESS
		1st Session
		H. RES. 446
		[Report No. 115–300]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2017
			Ms. Jayapal (for herself and Mr. Cicilline) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		
			September 8, 2017
			Additional sponsors: Mr. Conyers, Ms. Lofgren, Mr. Sherman, Mr. Cohen, Mr. Connolly, Mr. Gallego, Mr. Grijalva, Mr. Gutiérrez, Ms. Jackson Lee, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Ted Lieu of California, Mr. Nadler, Mr. Raskin, Ms. Shea-Porter, Mr. Smith of Washington, Ms. Judy Chu of California, Mr. Evans, Mr. Krishnamoorthi, Ms. Lee, Mr. McEachin, Mr. Pascrell, Ms. Schakowsky, Mr. Schneider, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Mr. McGovern, Ms. Moore, Mr. Serrano, Mr. Swalwell of California, Mrs. Torres, Mr. Brown of Maryland, Ms. Kaptur, Mr. Khanna, Mr. Richmond, Ms. Roybal-Allard, Ms. Maxine Waters of California, Mr. Deutch, Ms. Bass, and Mrs. Lowey
		
		
			September 8, 2017
			Reported with an amendment, referred to the House Calendar, and ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
		
		RESOLUTION
		Of inquiry requesting the President and directing the Attorney General to transmit, respectively,
			 certain documents to the House of Representatives relating to the removal
			 of former Federal Bureau of Investigation Director James Comey.
	
	
 That the President is requested, and Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the following:
 (1)The firing of Director James B. Comey of the Federal Bureau of Investigation. (2)The participation of Attorney General Jefferson Sessions in the removal of Director Comey.
 (3)The scope or application of Attorney General Sessions’ recusal from any existing or future investigations of any matters in any way related to the campaigns for President of the United States.
 (4)The application of Attorney General Sessions’ recusal to the removal of Director Comey. (5)The scope or application of executive privilege as applied to the June 13, 2017, testimony of Attorney General Sessions before the Senate Select Committee on Intelligence.
 (6)President Donald J. Trump’s statement, communicated via Twitter on May 12, 2017 at 8:26 a.m.: James Comey better hope that there are no ‘tapes’ of our conversations before he starts leaking to the press!.
 (7)Any system used by the White House to secretly record conversations between President Trump and Director Comey.
 (8)Any contemporaneous account of any meeting between President Trump and Director Comey.   That the President is requested, and Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or Attorney General determines appropriate), to the House of Representatives, not later than 60 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the firing of James B. Comey in the following respects:
 (1)Then-Attorney General Loretta Lynch directing James B. Comey to mislead the American people by stating that he should refer to the investigation into the mishandling of classified data and use of an unauthorized email server by former Secretary of State Hillary Clinton as a matter, rather than a criminal investigation.
 (2)Leaks by James B. Comey to Columbia University law professor, Daniel Richman, regarding conversations had between President Donald Trump and then-FBI Director James B. Comey, and how the leaked information was purposefully released to lead to the appointment of special counsel, Robert Mueller, a longtime friend of James B. Comey.
 (3)The propriety and consequence of immunity deals given to possible Hillary Clinton co-conspirators Cheryl Mills, Heather Samuelson, John Bentel, and potentially others, by the Federal Bureau of Investigation, during the criminal investigation James B. Comey led into Hillary Clinton’s misconduct.
 (4)The decision by James B. Comey to usurp the authority of then-Attorney General Loretta Lynch in his unusual announcement that criminal charges would not be brought against Hillary Clinton following her unlawful use of a private email server and mishandling of classified information.
 (5)James B. Comey’s knowledge and impressions of any ex-parte conversation between then-Attorney General Loretta Lynch and former President Bill Clinton on June 27, 2016, at a Phoenix airport on a private jet.
 (6)James B. Comey’s knowledge of the company Fusion GPS, including— (A)its creation of a dossier of information about Mr. Donald Trump;
 (B)that dossier’s commission and dissemination in the months before and after the 2016 Presidential Election; and
 (C)the intelligence sources of Fusion GPS or any person or company working for Fusion GPS or its affiliates.
 (7)Any and all potential leaks originated by James B. Comey and provided to author Michael Schmidt dating back to 1993.
 (8)James B. Comey’s knowledge of— (A)the purchase of a majority stake in the company Uranium One by the company Rosatom;
 (B)whether the approval of the sale was connected to any donations made to the Clinton Foundation; (C)what role then-Secretary of State Hillary Clinton played in the approval of that sale; and
 (D)whether the sale could have affected the national security of the United States of America. (9)James B. Comey’s refusal to investigate then-Secretary of State Hillary Clinton regarding—
 (A)selling access to the U.S. State Department through Clinton Foundation donations; (B)Huma Abedin’s dual employment at the State Department and the Clinton Foundation simultaneously; or
 (C)utilization of the State Department to further paid speaking opportunities for her husband. (10)Any collusion between former FBI Director James B. Comey and special counsel Robert Mueller; including—
 (A)the information James B. Comey admitted to leaking to the Columbia University law professor, being intentional such that a special counsel, his longtime friend, Robert Mueller, would be appointed to lead the investigation against the Trump administration; and
 (B)any communication between Robert Mueller and James B. Comey in advance of the Senate Intelligence Committee hearing.
 (11)Whether James B. Comey had any knowledge of— (A)efforts made by any federal agency—
 (i)to monitor communications of then-candidate Donald Trump; (ii)to assess any knowledge by James B. Comey about the unmasking of individuals on Donald Trump’s campaign team, transition team, or both;
 (iii)to assess the role that former National Security Adviser Susan Rice played in the unmasking of these individuals; or
 (iv)to reveal the purpose served by unmasking any individual or individuals serving on the staff of then-candidate Donald Trump; or
 (B)the dissemination of unredacted information to various intelligence agencies, and any attempts to use surveillance of then-candidate Donald Trump for the purposes of damaging the credibility of his campaign, his presidency, or both.
				
	
		September 8, 2017
		Reported with an amendment, referred to the House Calendar, and ordered to be printed
